254 S.W.3d 911 (2008)
Sage DICKINSON, Appellant,
v.
INTERNAL MEDICAL CONSULTANTS II LLC and Division of Employment Security, Respondents.
No. ED 90145.
Missouri Court of Appeals, Eastern District, Division One.
June 10, 2008.
Robert E. Caldwell, Jr., John J. Ammann, Saint Louis University Legal Clinic, St. Louis, MO, for appellant.
Ninion S. Riley, Jefferson City, MO, for respondent DES.
Internal Medicine Consultants (pro se), St. Louis, MO, for respondent Internal Medicine.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Sage Dickinson ("Dickinson") appeals from the Decision of the Labor and Industrial Relations Commission ("Commission") after the Commission reversed the decision of the Appeals Tribunal, which held that Dickinson was not disqualified for unemployment benefits because Dickinson voluntarily quit her job with good cause attributable to her work or employer.
Dickinson raises two issues on appeal. First, Dickinson claims the Commission's conclusion regarding lack of good cause was contrary to law in that there were many incidents of harassing and intimidating conduct by the employer, the employer knew Dickinson suffered form anxiety, Dickinson complained about the intimidating conduct, and Dickinson was prevented from complaining further because she feared for her safety and reasonably believed further complaints would be ineffective.
Next, Dickinson argues the Commission's decision is not based on competent or substantial evidence in that the Commission failed to give weight to the Appeals Tribunal's findings on credibility, and made findings contrary to the substantial evidence in the record.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).[1]
AFFIRMED.
NOTES
[1]  The Division's motion to strike Dickinson's brief for failure to comply with Rule 84.04(c) is denied as moot.